                                  1

                                  2

                                  3

                                  4                                 UNITED STATES DISTRICT COURT

                                  5                                NORTHERN DISTRICT OF CALIFORNIA

                                  6
                                         CA PACIFIC HOLDINGS, LLC,
                                  7                                                  Case No. 19-cv-01685-PJH
                                                      Plaintiff,
                                  8                                                  ORDER ADOPTING MAGISTRATE
                                                v.                                   JUDGE'S REPORT AND
                                  9                                                  RECOMMENDATION, VACATING
                                         KEITH TURNER, et al.,                       HEARING, AND REMANDING CASE
                                  10
                                                      Defendants.                    Re: Dkt. No. 6
                                  11

                                  12
Northern District of California
 United States District Court




                                  13         The court has reviewed Magistrate Judge Beeler's Report and Recommendation

                                  14   re: sua sponte remand. Neither defendant filed any objections to the report, and the time

                                  15   to do so has passed. The court finds the report correct, well-reasoned and thorough, and

                                  16   adopts it in every respect. Accordingly, this action is hereby REMANDED to the Superior

                                  17   Court of California, Los Angeles County. The hearing scheduled for June 12, 2019 is

                                  18   VACATED and plaintiff’s motion to remand is DENIED AS MOOT.

                                  19         IT IS SO ORDERED.

                                  20   Dated: May 24, 2019

                                  21                                              _________________________________
                                                                                  PHYLLIS J. HAMILTON
                                  22                                              United States District Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
